Case 18-51317-grs          Doc 34       Filed 10/24/18 Entered 10/24/18 12:54:26                  Desc Main
                                        Document      Page 1 of 1


                           UNITED STATES BANKRUPTY COURT
                        FOR THE EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION
IN RE:

Bradley Alan Harrison                                       Case Number: 18-51317

Debtor
                                        OBJECTION TO CLAIM
         The Trustee objects to the claim of FREEDOMROAD FINANCIAL in the amount of $4,100.93,
filed as claim number 6-1 on the basis that:

The claim was filed more than 70 days after the date of the filing of the chapter 13 petition. Bankruptcy
Rule 3002(c). The trustee requests that the claim be disallowed. 11 U.S.C. § 502(b)(9). The trustee
further requests that the order disallowing the claim apply to any purported amended claim filed by the
creditor.

                         NOTICE AND OPPORTUNITY FOR HEARING
                               AND OBJECTION TO CLAIM

          Notice is hereby given of this Objection to Claim. Unless a Response and Request for Hearing,
stating grounds for opposing the Objection is filed within thirty (30) days of service of this Notice, an Order
will be tendered sustaining the Objection and the matter will be submitted to the Court for decision. No
hearing will be held unless a timely request for hearing is filed. Notice is further given that the attached
order sustaining this objection is being tendered herewith.

                                     CERTIFICATE OF SERVICE
       It is hereby certified that a true copy of the foregoing was served electronically or by mail on
October 24, 2018 to the persons and addresses indicated below.



                                                        /s/ BEVERLY M. BURDEN, TRUSTEE
                                                        Beverly M. Burden, Chapter 13 Trustee
                                                        Ky Bar ID: 09330
                                                        P O Box 2204
                                                        Lexington, KY 40588-2204
                                                        notices@ch13edky.com
                                                        859-233-1527

FREEDOMROAD FINANCIAL                                  HAMMONDS, CHADWICK B.
% CAPITAL RECOVERY GROUP 20016                         Served Electronically Via ECF
P O BOX 29426
PHOENIX, AZ 85038-9426

FREEDOMROAD FINANCIAL
% CAPITAL RECOVERY GROUP
P O BOX 64090
TUCSON, AZ 85728-4090
